Citation Nr: 1426765	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  12-02 491A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral foot disability.

2.  Entitlement to service connection for bilateral ankle disability.


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant had a period of active duty for training (ACDUTRA) from September 1992 to March 1993, with subsequent reserve service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  
The case was previously remanded by the Board in October 2013.  The Board finds that the Agency of Original Jurisdiction (AOJ) substantially complied with the mandates of the remand and will proceed to adjudicate the appeal.  See Dyment v. West, 13 Vet. App. 141 (1999).

In its prior remand, the Board referred the matter of service connection for an acquired psychiatric disability to the RO for appropriate action.  A review of the record seems to show that no development actions have been taken with respect to that issue.  Therefore, the matter must again be referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The appellant does not have a current diagnosis related to swelling or edema of the feet; no chronic foot diagnoses were noted in service; foot arthritis was not diagnosed during service; her current foot disability is not shown to have been aggravated by or otherwise related to her service or injuries therein.

2.  The appellant does not have a current diagnosis related to swelling or edema of the ankles; no chronic ankle diagnoses were noted in service; ankle arthritis was not diagnosed during service; her current ankle disability is not shown to have been aggravated by or otherwise related to her service or injuries therein.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for a bilateral foot disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

2.  Service connection is not warranted for a bilateral ankle disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Such notice must be provided to a claimant before the AOJ's initial unfavorable decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements must also apply to all five elements of a service connection claim:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

A January 2009 letter prior to the October 2009 rating decision explained the information necessary to prove entitlement to service connection, the types of evidence VA would assist her in obtaining, and her responsibility to identify relevant evidence, as well as how disability ratings and effective dates are determined.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The appellant has received all essential notice, has had ample opportunity to participate in the development of her claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, she has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  As such, no further development is required with respect to the duty to notify under 38 C.F.R. § 3.159(b).

VA's duty to assist has also been satisfied.  38 U.S.C. § 5103A(a)(1); id. at § 5103A(c)(1); 38 C.F.R. § 3.159(c)(2).  Pertinent treatment records have been obtained, along with relevant lay statements.  The Board remanded the matter in October 2013 to obtain service treatment records (STRs), VA treatment records, private treatment records, and a new examination.  On remand, the appellant was asked to identify providers of any private treatment and provide the necessary authorizations to obtain relevant records; she did not respond.  The Board emphasizes that the duty to assist is not a one-way street, and the ultimate burden is on the appellant to ensure that pertinent records of private treatment are submitted for consideration.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  Consequently, the Board finds adequate compliance with the prior remand instructions.  The appellant has not alleged, and the record has not otherwise shown, that the contents of any potentially outstanding treatment records would lend material support to her claim.  VA provided examinations in August 2009 and December 2013; the reports are included in the claims file.  Taken together, these examinations are adequate for rating purposes, as the etiological opinions therein are supported by clear rationales which consider the entire claims file.  Thus, the Board finds that the record as it stands includes adequate competent evidence to support a decision on the merits, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4). 
VA has provided the appellant with the opportunity to submit evidence and argument in support of her claims.  She has not made the Board aware of any additional evidence that needs to be obtained prior to appellate review, and no further action must be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Legal Criteria, Factual Background, and Analysis

Applicable law provides that service connection will be granted if it is shown that the appellant suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The term "active military, naval, or air service" includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24).  When a claim for service connection is based only on a period of ACDUTRA, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of ACDUTRA service alone.  Id.  Here, the Board notes that the evidence does not show a resulting disability from any injuries or diseases incurred during ACDUTRA, and therefore the appellant does not have "veteran" status.

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claims.

The appellant contends that her feet and ankles would swell during menstruation (prior to service), but that such disability was aggravated from being in the military due to long periods of time spent marching, running, and jogging in military boots.

Her September 1992 enlistment examination included no notations of foot or ankle trouble related to swelling or edema; the examiner noted only mild, asymptomatic pes planus.  Subsequent STRs indicate the appellant had five sick days in November 1992 due to edema of the lower extremities related to a left ankle injury.  Her ankle was sore and swollen, though x-rays were normal.  Thereafter, she twisted her left ankle, causing swelling in December 1992.  She was then diagnosed with a recurrent left ankle sprain, and edema in the right ankle.  Edema in the ankles was noted in February 1993.  No other treatment, complaints, or diagnoses of chronic ankle disabilities was noted in service.

On August 2009 VA examination, the appellant indicated her condition has existed for 24 years, and is characterized by swelling, tenderness, and pain.  She reported hospitalization at Fort Jackson, South Carolina in 1991 due to swollen feet and ankles, and denied any residual symptoms.  The examiner found no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement in either ankle or foot.  X-ray findings for both feet were normal; x-rays of the ankles showed swelling.  The examiner indicated a diagnosis was not possible, because it was unclear whether the examination findings were normal or a symptom of a disease not mentioned in this examination.  She attributed this uncertainty to the lack of medical records.

On December 2013 VA examination, the appellant was diagnosed with bilateral mild degenerative joint disease at the talonavicular joints and mild degenerative changes of both feet, based on x-ray findings.  The examiner opined that her foot and ankle conditions were less likely than not incurred in or caused by her injuries during ACDUTRA.  The examiner explained that there was no evidence of chronic ankle disability during service, as her ankle strains in service were soft tissue injuries which resolved without sequela, citing to the lack of additional ankle pathology or diagnosis from 1993 onwards.  She also emphasized that there is nothing of record showing edema of the ankles or feet after service.  Finally, she pointed out that the degenerative changes of the ankles and feet found in December 2013 were not noted in the August 2009 examination, suggesting they were not caused by in-service injuries.

While it is not in dispute that the appellant has current diagnoses for bilateral ankle and foot disabilities, such are related to arthritis and degenerative changes; no current findings of any edema in the ankles or feet are noted.  Therefore, service connection cannot be warranted for such disability, as specifically described by the appellant in her original claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

With respect to aggravation of a pre-existing disability, the Board acknowledges that the appellant had an examination shortly before her ACDUTRA service, and that no foot or ankle deformities were noted therein.  However, as the appellant does not have "veteran" status, the presumption of soundness does not apply.  Smith, 24 Vet. App at 45.  Nonetheless, there is no evidence suggesting that a disability preexisted service.  In so finding, the Board finds the appellant, as a lay person, is competent only to report observable symptoms, and therefore her statements are not probative evidence of a chronic medical diagnosis prior to service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  Therefore, service connection is not warranted based on aggravation.  

The Board also notes that the only current medical diagnosis of record for her ankles and feet are mild degenerative joint disease (DJD).  Consequently, service connection may only be warranted on the basis that her current bilateral ankle and foot DJD were incurred in or otherwise related to service.  To that extent, the Board concedes that the appellant sustained recurrent ankle injuries and had several notations of swollen ankles during service.  However, nothing of record suggests a resulting chronic diagnosis followed from these symptoms.  As noted above, her statements alone are not probative evidence of a chronic disability.  Similarly, there is nothing of record suggesting that symptoms of degenerative disease began in service and continued.  Of note is that mild DJD was only initially found in x-rays taken in December 2013.  Therefore, service connection is not warranted on the basis that the appellant's current ankle or foot disabilities first manifested in service and have persisted.  Consequently, what she must show to substantiate her claim is that her current ankle or foot disabilities are otherwise related to her service or injuries therein.  Whether such a relationship exists is a medical question beyond the scope of lay observation.  Jandreau, 492 F.3d at 1377.  

Notably, the appellant does not seem to contend that her disabilities are directly related to service; she has consistently advanced an aggravation theory of entitlement.  However, even assuming, arguendo, that she had, the only medical opinion of record is from the December 2013 VA examiner.  She opined that the appellant's current ankle and foot arthritis were not related to the notations of swelling or ankle injuries in service, citing to the fact that the lack of additional foot or ankle pathology during service suggested her injuries therein were acute and resolved.  The appellant herself denied any residual symptoms of her hospitalization in November 1992 during her August 2009 VA examination.  The examiner also noted the current degenerative changes were not found on x-rays taken in August 2009, suggesting they manifested recently.  As the opinion is supported by a well-reasoned rationale, reflects a review of the record, and demonstrates familiarity with the relevant medical history, the Board finds it highly probative.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008) (the probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion).  Absent any medical evidence to the contrary, it is persuasive.  

As the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule does not apply, and the appeal must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).  


ORDER

Service connection is not warranted for either a bilateral foot disability or a bilateral ankle disability.  The appeal is denied as to both claims.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


